Exhibit 10.4

AMENDMENT TO

CHRISTOPHER & BANKS CORPORATION

2006 EQUITY INCENTIVE PLAN

FOR NON-EMPLOYEE DIRECTORS

 

 

This Amendment to Christopher & Banks Corporation 2006 Equity Incentive Plan for
Non-Employee Directors (the “Plan”) is hereby approved by the Christopher &
Banks Corporation Board of Directors to be effective as of July 27, 2006.


WITNESSETH:

WHEREAS, on May 23, 2006, the Company’s Board of Directors initially approved
the Plan; and

WHEREAS, the Company’s Board of Directors wishes to amend Section 6.1 of the
Plan effective as of July 27, 2006 to avoid having the Company incur significant
compensation costs.

NOW, THEREFORE, BE IT RESOLVED that the first paragraph of Section 13 of the
Plan is hereby amended, as follows:

 

SECTION 13.

RECAPITALIZATION, SALE, MERGER, EXCHANGE

OR LIQUIDATION



In the event of an increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the number of shares of Stock reserved under
Section 6 hereof, the number of shares of Stock covered by each outstanding
Award and Option and the price per share thereof shall be appropriately
adjusted  to reflect such change. Additional shares which may become covered by
the Award or Option pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.

 


--------------------------------------------------------------------------------